Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species C, in the reply filed on 10/21/2014 is acknowledged. Applicant identified claims 1-4 and 9-14 as reading on the elected species. 
Claims 5-8 and 15-16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/2014.
Claims 1-4 and 9-14 have been examined and addressed on the merits in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear, in lines 9-10 and 12, what “bottom surface” the claim is referring to.
For the purpose of this examination, the claim has been interpreted to mean, in lines 9-12:
--jet orifices configured to jet the fluid into the cooling micropaths from the header layer; and
drain orifices configured to drain the fluid from the cooling micropaths towards the header layer;--.
Regarding claim 13, it is unclear what conjunction (”and” or “or”) is intended to be claimed. Also, it is unclear what “locations” the claim is referring to.
For the purpose of this examination, and base on the instant specification, the claim has been interpreted to mean:
--wherein the jet orifices and the drain orifices have a different diameter depending on locations of the orifices on the orifice layer.--.
Regarding claim 14, it is unclear what conjunction (”and” or “or”) is intended to be claimed. Also, it is unclear “depending” on what, about the plate members, the claim is referring to.
For the purpose of this examination, and base on the instant specification, the claim has been interpreted to mean:
--wherein the orifice layer is made of a plurality of plate members bonded by diffusion bonding, and the jet orifices and the drain orifices have a different diameter depending on locations of the orifices on the plate members.--.
Regarding claims 2-4 and 9-12, the claims are rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 10-12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Escher et al. (US 2013/0255750, herein “Escher”).
Regarding claim 1, Escher discloses:                                                                                                                                                                                     	a multilayer heat sink (25) (figs. 1-4) that cools an object (21) in contact with the heat sink (25) by flowing a fluid from a fluid inlet (Oi1) to a fluid outlet (Oo1) [par. 0047 and 0056], the heat sink (25) comprising: 
a heat-receiving layer (24) having a top surface in contact with the object (21) to receive heat (fig. 1) [par. 0047, lines 1-3]; 
a channel layer (sL41, sL32) provided on a bottom surface of the heat-receiving layer (24) (fig. 1), the channel layer (sL41, sL32) including cooling micropaths (Si131, So131) extending and directing the fluid in a direction orthogonal to a stacking direction (figs. 1, 3); 
an orifice layer (sL31) provided on a bottom surface of the channel layer (sL41, sL32) (fig. 1), the orifice layer (sL31) including: 
jet orifices (Oi11k) configured to jet the fluid into the cooling micropaths (Si131, So131) from a header layer (251) (fig. 1); and 
drain orifices (Oo11k) configured to drain the fluid from the cooling micropaths (Si131, So131) toward the header layer (251) (fig. 1);
the header layer (251) provided on a bottom surface of the orifice layer (sL31) (fig. 1), the header layer (251) including: 
a peripheral wall (sidewalls of -251-) (fig. 1); and 
a baffle (integrated interior body of -251- that forms the walls/baffles that separate channels CP, clearly seen in fig. 1) provided in a region surrounded by the peripheral wall (sidewalls of -251-) (fig. 1), the baffle being configured to separate the fluid inlet (Oi1) from the fluid outlet (Oo1) (fig. 1); and 
the baffle (integrated interior body of -251- that forms the walls/baffles that separate channels CP, clearly seen in fig. 1) including:
parallel plates (the plates that separate channels CPi11, CPo11, CPi12, etc.)  disposed parallel to each other (clearly seen in annotated fig. 1-ESCHER, page 5); and
end plates (integrated into the interior body of -251-) configured to alternately close an opening at an end and an opening at an opposite end of the parallel plates (see annotated fig. 1-ESCHER, page 5);
a bottom layer (bottom layer of -251-) provided on a bottom surface of the header layer (251) (fig. 1), and
the orifice layer (sL31), the bottom layer (bottom layer of -251-), the baffle (integrated into -251-), and the peripheral wall (sidewalls of -251-) define a supply channel (CPi1 plus Oi11-13 plus CPi11-13) to guide the fluid from the fluid inlet (Oi1) to the jet orifices (Oi11k) and a drain channel (CPo11-13 plus subsequent channels depicted in annotated fig. 1-ESCHER, below, similar to the supply channel) to guide the fluid from the drain orifices (Oo11k) to the fluid outlet (Oo1) (clearly seen in fig. 1).

    PNG
    media_image1.png
    514
    617
    media_image1.png
    Greyscale

Regarding claim 2, Escher discloses:                                                                                                                                                                                     	the supply channel (CPi1 plus Oi11-13 plus CPi11-13) including:
supply sub-channels (CPi11, CPi12, CPi13) flanked by the parallel plates (clearly seen in annotated fig. 1-ESCHER, above); and
an entrance channel (CPi1) connecting the fluid inlet (Oi1) with openings (Oi11-13) of the supply sub-channels (CPi11, CPi12, CPi13);
the drain channel including:	drain sub-channels (CPo11, CPo12, CPo13) flanked by the parallel plates (clearly seen in annotated fig. 1-ESCHER, above); and
an exit channel (depicted in annotated fig. 1-ESCHER, above) connecting the fluid outlet (Oo1) with openings (depicted in annotated fig. 1-ESCHER, above) of the drain sub-channels (CPo11, CPo12, CPo13), and
the entrance channel (CPi1) and the exit channel (depicted in annotated fig. 1-ESCHER, page 5) being provided at opposite positions (fig. 1).
Regarding claim 10, the recitation "the heat receiving layer, the channel layer, the orifice layer, the header layer, and the bottom layer re made of plate members bonded by diffusion bonding" is considered to be a product by process limitation (emphasis added).  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In this instance, the product taught by Escher, is the same as or makes the product claimed obvious, meeting this limitation of the claim. Further, Escher alludes to the possibility of the heat sink (25) being fabricated using bonding techniques [par. 0104].
Regarding claim 11, Escher discloses:                                                                                                                                                                                     	the cooling micropaths (Si131, So131) being through-holes provided in a plate member that forms the channel layer (sL41) (fig. 1).
Regarding claim 12, Escher discloses:                                                                                                                                                                                     	the jet orifices (Oi11k) and the drain orifices (Oo11k) are through-holes provided in a plate member that forms the orifice layer (sL31) (fig. 1).

Allowable Subject Matter
Claims 3-4, 9 and 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763